Exhibit 10.1

[EXECUTION ORIGINAL]

EMPLOYMENT AGREEMENT

COMPUTER SOFTWARE INNOVATIONS, INC.

THIS AGREEMENT (this “Agreement”) is made and entered into and shall be
effective as of the 1st day of March, 2009, by and between Computer Software
Innovations, Inc., a Delaware company (“Company”), and Nancy K. Hedrick
(“Employee”).

W I T N E S S E T H:

WHEREAS, Company is engaged in a highly competitive business providing software
and technology solutions primarily to public sector markets (the “Business” or
“Competitive Business”); and

WHEREAS, Company has expended and will expend a significant amount of time,
money and resources to develop its relationships and preserve goodwill with its
customers and to develop and maintain its trade secrets and other Confidential
Information (as defined below), which, if disclosed or misused, could be harmful
to the Business; and

WHEREAS, Employee has agreed to accept employment with Company, and Company
desires to employ Employee, who, through access to Company’s trade secrets and
other Confidential Information, by close and meaningful contact with Company’s
employees and other personnel as well as with various customers, potential
customers and vendors, and by efficient and successful management of certain of
Company’s internal operations, will increase the value and profitability of
Company; and

WHEREAS, if Employee were to leave the Company’s employment, Company, in all
fairness, would need certain protections in order to prevent Company’s
competitors from gaining an unfair competitive advantage over Company or
otherwise diverting customers or goodwill from Company, and to prevent misuse or
misappropriation of Company’s trade secrets and other Confidential Information;
and

WHEREAS, the Employment Agreement between Employee and Company, dated as of
February 11, 2005, expired effective as of the date of this Agreement pursuant
to notice from the Company, and Employee and Company wish to enter into this new
and separate Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants, promises and
agreements herein contained, the employment of Employee by Company in the
capacity, for the term and with the compensation and benefits hereinafter
provided, and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Employment.

(a) Company hereby agrees to employ Employee as President and Chief Executive
Officer of the Company and Employee hereby accepts employment with Company, for
the purposes and upon the terms and conditions hereinafter set forth, such
employment to be subject to the terms and conditions of this Agreement and such
rules and regulations as may be established by the Board of Directors of the
Company (including any committees thereof, the “Board”) from time to time.

THIS AGREEMENT IS SUBJECT TO ARBITRATION UNDER

THE SOUTH CAROLINA UNIFORM ARBITRATION ACT.

 

          

/s/ N.K.H.

          

N.K.H.

(initial)



--------------------------------------------------------------------------------

(b) Subject to the control of the Board, Employee hereby agrees to perform such
services, duties and responsibilities as are set forth in the job description
for Company’s President and Chief Executive Officer and as are customary for
similar positions of a company of similar size engaged in a similar business as
Company, and such other services, duties and responsibilities as may be assigned
to Employee by the Board from time to time. Employee further agrees that
throughout Employee’s employment with Company, Employee shall (i) faithfully
render such services, duties and responsibilities; (ii) devote Employee’s entire
business time, good faith, best efforts, ability, skill and attention to the
Business and the promotion of the interests of Company; and (iii) follow and act
in accordance with all rules, policies and procedures of Company, including, but
not limited to, working hours and such other rules, policies and procedures as
may be established by Company from time to time. Employee shall report to the
Board from time to time. Employee agrees that during the term (as hereinafter
defined “Term”) of the Agreement, she will not pursue any other business
interests without the prior written approval of the Company.

2. Term. The term (the “Term”) of Employee’s employment under this Agreement
shall commence as of March 1, 2009 and shall continue for a period of three
(3) years thereafter, unless sooner terminated pursuant to Section 13 below.
Thereafter, this Agreement shall continue for additional, successive one
(1) year terms, unless sooner terminated pursuant to Section 13 below.

3. Salary, Benefits and Other Compensation. As compensation for the services and
duties to be rendered and performed by Employee hereunder, Company shall pay to
Employee the compensation and other benefits set forth below. All compensation
received by Employee shall be subject to all applicable federal, state and local
withholding taxes and such other employment taxes as are required with respect
thereto.

(a) Base Salary. Company shall pay to Employee an annual base salary (“Base
Salary”) in the amount of One Hundred Ninety-Four Thousand Two Hundred and Fifty
and no/100 Dollars ($194,250.00), for the one year period beginning on the date
of this Agreement. Effective March 1, 2010, the Company shall pay to Employee a
Base Salary of Two-Hundred Twenty-Five Thousand and no/100 Dollars
($225,000.00). Base Salary shall be paid less required tax and related
withholdings. Employee’s Base Salary shall be payable in installments in
accordance with the regular payroll practices of Company for salaried personnel.
The Board may, at its sole option and in its sole discretion, increase
Employee’s Base Salary from time to time or at any time during the Term of this
Agreement.

(b) Benefits. During the Term the Employee and, to the extent eligible, her
dependents, shall be entitled to participate in and receive all benefits under
any welfare benefit plans and programs provided by the Company, business travel
insurance plans and programs applicable generally to the employees of the
Company, retirement plans and programs applicable generally to the employees of
the Company, subject, however, to generally applicable eligibility and other
provisions of the various plans and programs in effect from time to time. In
addition, during the Term the Employee shall be entitled to receive fringe
benefits and perquisites in accordance with the plans, practices, programs and
policies of the Company from time to time in effect, available generally to the
executive officers of the Company and consistent with the generally applicable
guidelines determined by the Board.

(c) [Intentionally Deleted.]

(d) Bonus. Employee is entitled to participate in any bonus or other executive
compensation plan to be established by the Board, in accordance with its terms,
including but not limited to the 2008 Executive Bonus Plan.

(e) Stock Option. Employee will be granted a nonqualified stock option (the
“Option”) to purchase fifty thousand (50,000) shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”), from the Company pursuant to
the following terms and conditions:

(i) The Option will be issued pursuant to, and governed by, the Company’s 2005
Incentive Compensation Plan (the “Plan”);

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

2



--------------------------------------------------------------------------------

(ii) the date on which the Option shall be granted to the Employee and the
exercise price determined shall be the twelfth trading day following the filing
of the Company’s Form 10-K for the year ended December 31, 2008 (the “Grant
Date”);

(iii) the Option shall have an exercise price equal to the fair market value of
the Common Stock on the Grant Date as such value is determined pursuant to the
terms of the Plan;

(iv) the Option shall be evidenced by a stock option agreement substantially in
the form attached hereto as Exhibit A (the “Option Agreement”);

(v) subject to the provisions of the Option Agreement and the Plan, the Option
shall become exercisable (or “vest”) with respect to all fifty thousand
(50,000) shares of Common Stock covered thereby on March 1, 2010; and

(vi) the Option shall expire ten years from the Grant Date.

4. Expenses. Company shall pay or reimburse Employee during the Term for all
reasonable, ordinary and necessary business expenses incurred in the performance
of her services hereunder in accordance with the policies of the Company as are
from time to time in effect. The Employee, as a condition to obtaining such
payment or reimbursement, shall provide to the Company any and all statements,
bills or receipts evidencing the travel or out-of-pocket expenses for which the
Employee seeks payment or reimbursement, and any other information or materials
reasonably required by such Company policy or as the Company may otherwise from
time to time reasonably require.

5. Vacations and Leave. The Employee shall be entitled to that number of
vacation days, holidays, sick days and personal days as is consistent with the
Company’s policies for similarly situated employees. All vacations and personal
leave shall be taken at such times as are mutually agreed upon by Employee and
Company.

6. Company Records and Property. Employee shall keep and maintain complete,
organized, and up-to-date written records and files concerning any information
directly or indirectly related to the Business which is made or compiled by,
delivered to, made available to or otherwise obtained by Employee (collectively,
“Company Records”). All Company Records (including, without limitation, any
standard operating procedures, manuals, sales protocols, statistical
information, notebooks, reports, photographs, research, correspondence, data,
software, disks, diskettes, CD-ROM’s and other materials) are and shall remain
the sole and exclusive property of Company and shall be available to Company at
all times. Except to the extent expressly authorized by Company in writing,
Employee shall treat all Company Records as Confidential Information (as defined
below). Upon termination of Employee’s employment for any reason, whether
voluntary or otherwise, or at any other time when Company so requests, Employee
shall promptly deliver to Company all Company Records (including all copies
thereof) in Employee’s possession and shall certify in writing to Company that
Employee has returned all such items. Thereafter, Employee shall not retain or
make any further use of such Company Records or any copies, notes (including
handwritten notes) or excerpts thereof.

7. Service as Consultant or Expert. Employee agrees not to serve as a consultant
or expert, or become retained or employed, directly or indirectly, as a
consultant or expert witness in any matter which could involve or concern
Confidential Information (as defined below) without the prior written consent of
Company. Notwithstanding the above, if a court or other legal body having
appropriate jurisdiction orders Employee to testify or otherwise participate in
legal proceedings, and such order is not subject to

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

3



--------------------------------------------------------------------------------

appeal or other form of review, this Agreement shall not prevent Employee from
complying with such order; provided that Employee shall not seek or assist in
seeking such an order. Upon learning that such an order is or has been sought,
and in any event before complying with such an order, Employee shall provide
immediate written advance notice to and consult with Company and its counsel.

8. Nondisclosure of Confidential Information.

(a) Employee acknowledges that in and as a result of Employee’s employment by
Company, Employee will be privy to Confidential Information of a special and
unique nature and value to Company. In view of the foregoing, and as a material
inducement to Company to enter into this Agreement and to pay to Employee
compensation and other benefits stated herein, Employee covenants and agrees
that Employee shall not, directly or indirectly, at any time during the period
of Employee’s employment, disclose any Confidential Information (defined below
in Section 8(c)) to any person, firm, corporation, or other business entity,
except as is necessary for the proper performance of Employee’s duties and
responsibilities, and only as specifically authorized by Company in accordance
with procedures established by Company. Following termination of Employee’s
employment with Company for any reason, whether voluntary or otherwise, Employee
shall not, directly or indirectly, disclose any Confidential Information of
Company to any person or entity other than Company for any reason. During the
period of Employee’s employment with Company or thereafter, Employee shall not,
directly or indirectly, without the prior written consent of Company, make use
of any Confidential Information other than in the performance of her duties in
connection with the Business. Employee agrees to take all reasonable steps which
are necessary to safeguard the secrecy and confidentiality of, and Company’s
proprietary rights to, Company’s Confidential Information. Employee further
agrees that the obligation not to disclose Confidential Information of Company
continues for as long as such information remains Confidential Information (as
defined in Section 8(c) below). Notwithstanding the fact the Confidential
Information has become or becomes known or generally available to the public,
Employee shall not disclose Company’s relationship to or interest in any such
information. Except as otherwise expressly provided herein, the covenants set
forth in this Section 8(a) shall be without time or geographical limitation.

(b) Employee agrees to report immediately to Company any attempts by former
employees or any other persons to obtain Confidential Information from Employee
or from fellow employees.

(c) As used in this Agreement, the term “Confidential Information” shall mean
any and all information that is not readily and easily available or generally
known to the public by proper means through sources outside Company and that
concerns the Company’s business, operations, or affairs, including, without
limitation, the following information: information encompassed in the customer
files, sales files and personnel files of Company; marketing and pricing data
and information, rate schedules, techniques, plans and strategies; business
plans and strategies, ideas, research, strategies and plans for future
development; business methods, techniques and processes; trade secrets (as
defined by Section 39-8-10, et seq., of the South Carolina Code of Laws of 1976,
as amended); compilations, projections, designs and estimates; the nature and
content of Company’s contracts and proposals; information concerning existing
and prospective customers, including the status of negotiations with respect
thereto; information concerning existing and prospective business ventures,
including the status of negotiations with respect thereto; standard operating
procedures, manuals, sales protocols, and statistical information; financial
information relating to the assets, liabilities, income, expenses, cash flow and
any and all other financial matters of Company and its agents and employees; and
the names, identities and details relating to the creditors and debtors of
Company. The term “Confidential Information” does not include information which
Employee can demonstrate: (i) is or becomes known publicly through no fault of
Employee; or (ii) is disclosed to Employee by a party unaffiliated with Company
and with the right to disclose, without obligation of confidentiality. If any
Confidential Information becomes publicly known or readily accessible through a
breach of this Agreement, then for purposes of this Agreement, such Confidential
Information shall continue to be treated as Confidential Information,
notwithstanding such disclosure.

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

4



--------------------------------------------------------------------------------

9. Covenants Against Competition.

(a) Employee acknowledges and agrees that through her employment with Company,
Employee has or will receive, become familiar with, and have access to valuable
Confidential Information concerning Company’s business, operations and affairs,
all of which are and shall continue to be the property of Company. Employee
further acknowledges and agrees that the services she is to render to Company
are of a special and unusual character with a unique value to Company, the loss
of which cannot adequately be compensated by damages in an action at law alone.
In view of the foregoing, and as a material inducement to Company to enter into
this Agreement and to pay to Employee the compensation and other benefits stated
herein, Employee covenants and agrees that during the period of Employee’s
employment with Company, and for a period of twelve (12) months after
termination of Employee’s employment with Company for any reason, whether
voluntary or otherwise, Employee shall not, directly or indirectly:

(i) Compete with Company by engaging in any Competitive Business similar to that
of Company (other than as a passive investor owning less than a 5% equity
interest in a public entity) and working in a management or operations capacity
or in a capacity similar to that held by Employee during his employment with
Company for such Competitive Business as defined herein including, without
limitation, as a proprietor, partner, investor, shareholder, director, officer,
employee, consultant, independent contractor, lender, guarantor or otherwise
within the geographic area in which the Company conducts its business at the
time of such termination (the “Territory”); or

(ii) Work in a management or operations capacity or in a capacity similar to
that held by Employee during his employment with Company, directly or
indirectly, as a proprietor, owner, manager, operator, partner, director,
officer, employee, consultant, independent contractor or otherwise, for any
person or entity which is then engaged in any Competitive Business within the
Territory; or

(iii) Engage in any business or activity which requires Employee, or any person
or entity employed by her or whom she represents, to provide Confidential
Information to any person or entity which is then engaged in any Competitive
Business within the Territory.

(b) Employee further covenants and agrees that during the period of Employee’s
employment with Company, and for a period of twelve (12) months after
termination of Employee’s employment with Company for any reason, whether
voluntary or otherwise, Employee shall not, directly or indirectly:

(i) Solicit, influence, contact or deal in any way with any Existing Customer
(as defined in Section 9(c) below) of Company for the purpose of (1) providing
services or products to such Existing Customer that are competitive with or
similar to the services or products provided by Company or the Business;
(2) providing services or products to such Existing Customer that are
competitive with or similar to future services or products provided or being
considered by Company or the Business; or (3) diverting or attempting to divert
from Company the business of such Existing Customer;

(ii) Solicit, influence, contact or deal in any way with any Prospective
Customer (as defined in Section 9(c) below) of Company for the purpose of
(1) providing services or products to such Prospective Customer that are
competitive with or similar to the services or products provided by Company or
the Business; (2) providing services or products to such Prospective

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

5



--------------------------------------------------------------------------------

Customer that are competitive with or similar to future services or products
provided or being considered by Company; or (3) diverting or attempting to
divert from Company the business of such Prospective Customer;

(iii) Consult, solicit, hire, attempt to hire, or encourage any existing
employee of Company to accept employment with any person, firm, corporation, or
other business entity that competes, directly or indirectly, with Company or in
the Business of the same kind or nature as that operated by Company; or

(iv) Consult, solicit, hire, attempt to hire, or encourage any former employee
of Company who, at the time of the termination of Employee’s employment, has
been away from Company for less than six (6) months, to accept employment with
any person, firm, corporation, or other business entity that competes, directly
or indirectly, with Company or the Business or for the sale or provision of
services or products of the same kind or nature as those offered for sale by
Company.

(c) As used in Section 9(b) above, the term “Existing Customer” shall mean any
actual customer of Company that (i) Employee solicits or has contact with during
the period of Employee’s employment; or (ii) Employee knows to have been
solicited or contacted by or on behalf of Company during the twelve (12) month
period prior to the termination of Employee’s employment. The term “Prospective
Customer” shall mean any prospective customer of Company that (i) Employee
solicits or has contact with during the period of Employee’s employment;
(ii) Employee knows to have been solicited or contacted by or on behalf of
Company during the twelve (12) month period prior to the termination of
Employee’s employment; or (iii) Employee knows to have been so identified in any
marketing report, business plan, or other plan or report of Company, regardless
of whether such customer consummates or completes a business transaction with
Company.

10. Reasonableness of Restrictions. Employee represents and warrants that she
has carefully read and considered the provisions of Sections 8 (Nondisclosure of
Confidential Information) and 9 (Covenants Against Competition) above, and,
having done so, agrees that such restrictions (including, but not limited to,
any time periods and/or geographical areas of restriction) are fair and
reasonable and are reasonably required for the protection of the interests of
Company and its officers, directors, shareholders and other employees.
Notwithstanding the foregoing, in the event any of the provisions of Sections 8
(Nondisclosure of Confidential Information) or 9 (Covenants Against Competition)
above shall be held to be invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions of this Agreement shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included herein. In the event any of the provisions of
Sections 8 (Nondisclosure of Confidential Information) or 9 (Covenants Against
Competition) above relating to the time periods, geographic areas and/or related
aspects of the restrictions set forth therein shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
reasonable and enforceable, the time periods, geographical areas or other
aspects thereof deemed reasonable and enforceable by such court shall become and
thereafter be the maximum restriction in such regard, and the restrictions shall
remain enforceable to the fullest extent deemed reasonable by such court.

11. Inventions and Non-Disclosure.

(a) Company shall have the sole and exclusive right, title and interest in and
to all “Innovations,” which, for the purposes hereof, shall mean all
innovations, discoveries, ideas, information, inventions, methods, processes,
products, techniques, designs, devices, technology, derivative works, works of
authorship, and improvements thereto and physical manifestations thereof
(whether or not patentable, protected by copyright, suitable for adoption as
trademark or otherwise) that are acquired, conceived, created, developed, or
reduced to practice in whole or in part by Employee (either alone or with
others) during the course of his employment

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

6



--------------------------------------------------------------------------------

with Company (including Employee’s employment, if any, by Company or any
predecessor entity prior to the date hereof) that (i) relate in any way to the
Business, or (ii) result in any way from the performance by Employee of her
duties and responsibilities hereunder. Employee shall promptly and fully
disclose all Innovations to Company in writing. Except to the extent expressly
authorized by Company, Employee shall treat all Innovations as Confidential
Information.

(b) Employee agrees to assign and hereby assigns to Company (and/or its
designee) all of the Employee’s right, title and interest in and to any and all
Innovations. Any and all assignments under this Section 11(b) shall be
self-executing. Employee shall, at the request of Company and without additional
compensation, take such further actions (including, without limitation, the
provision of assistance in preparing and prosecuting all applications,
registration forms, and other documents relating to the acquisition or
maintenance of copyrights, trademarks, service marks, and/or patents in the
United States or other countries, and the provision of such other assistance as
may be requested by Company in connection with any legal proceedings involving
Innovations) and execute and deliver such other and further instruments
(including, without limitation, applications, registration forms, and other
documents relating to the acquisition or maintenance of copyrights, trademarks,
service marks, and/or patents in the United States or other countries) as
Company, in its sole discretion, deems necessary to secure, perfect, and
maintain Company’s (and/or its designee’s) sole and exclusive right, title, and
interest in and to any and all Innovations.

12. Remedies for Breach. Employee acknowledges and agrees that the services
Employee has or will render to Company are extraordinary and unique and that,
accordingly, the injury Company would suffer in the event of a breach or
threatened breach by Employee of this Agreement would be irreparable injury, not
adequately compensated by monetary damages alone. Employee therefore agrees that
in the event of any breach or threatened or intended breach of this Agreement by
Employee, in addition to any other remedies at law or equity available to
Company (which in no way are hereby limited), Company shall be entitled to
injunctions, both temporary and permanent, enjoining and restraining such breach
or threatened or intended breach, and Employee hereby consents to the issuance
thereof by any court of competent jurisdiction without bond. Company may further
assert such claims as it might have against Employee for actual, incidental,
consequential, punitive and other damages resulting from the breach of this
Agreement. If Company prevails in whole or in part in any such action, Employee
shall be liable to Company for all reasonable costs, expert witness fees, and
attorney’s fees that Company incurs in connection with seeking such legal or
equitable relief.

13. Termination of Employment.

(a) Termination because of Death or Disability. This Agreement and Employee’s
employment with Company will terminate for the following reasons and as
described below:

(i) In the event the Employee shall be evaluated by a physician selected by the
Employee and a physician selected by the Company as being permanently and
totally disabled and unable to perform the essential functions of his duties
hereunder by virtue of illness or physical or mental incapacity or disability
(from any cause or causes whatsoever) in substantially the manner and to the
extent performed prior to the commencement of such disability (all such causes
being referred to as “disability’) and the Employee shall fail to perform such
duties for periods aggregating ninety (90) days (inclusive of non-business
days), whether or not continuous, in any continuous period of one hundred and
eighty (180) days, the Company shall have the right to terminate the Employee’s
employment hereunder as at the end of any calendar month during the continuance
of such disability upon at least ten (10) days prior written notice to her.
Nothing contained herein is intended to nullify or diminish the Employee’s
rights under, and this paragraph 13(a)(i) is subject to, the Americans with
Disabilities Act of 1990 and the Family and Medical Leave Act of 1993, as such
Acts may be amended from time to time.

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

7



--------------------------------------------------------------------------------

(ii) The employment of the Employee with the Company shall terminate on the date
of the Employee’s death.

(b) Termination by Employee for Good Reason. This Agreement and Employee’s
employment with Company may be terminated by Employee at any time for Good
Reason (as hereinafter defined). As used in this Section 13(b), the term “Good
Reason” shall mean the occurrence of any of the following conduct of the Company
without Employee’s written consent:

(i) the duties and authority of Employee are materially reduced or diminished;

(ii) a more than de minimus decrease in the value to Employee of Employee’s
compensation (other than performance based compensation) and benefits (other
than as a result of changes in benefit plans affecting Company’s employees
generally) hereunder without her consent which is not cured by the Company
within fourteen (14) days after written notice from Employee;

(iii) relocation of Employee’s principal workplace to a location that is more
than 50 miles from its current location without Employee’s written consent;

(iv) failure of the Company to make any payment of base salary within fourteen
(14) days of when due to Employee; or

(v) Company breaches in any material respect any term of this Agreement not
involving the base salary and fails to cure such breach within thirty (30) days
of receipt of written notice of such breach from Employee, or such longer period
of time as may reasonably be required to cure such breach.

For purposes of the definition of “Good Reason,” any isolated, insubstantial,
and inadvertent action not taken in bad faith which is remedied by Company
promptly after receipt of written notice thereof from Employee shall not be
deemed to be a “Good Reason.”

(c) Termination by Company for Cause. This Agreement and Employee’s employment
with Company may be terminated by Company at any time for Cause (as hereinafter
defined). As used in this Section 13(c), the term “Cause” shall mean:

(i) the commission by Employee of any act of fraud against, or embezzlement or
willful misappropriation from, the Company;

(ii) the commission by Employee of a criminal act or felony or a plea of guilty
or nolo contendre to a felony (other than motor vehicle offenses which do not
impair Employee’s ability to perform his duties or so-called “strict liability
crimes”), provided that the reputation and good will of the Company are
materially and negatively affected by such criminal act; provided, however, that
the employment and compensation of Employee may be suspended until a final
judgment is rendered in Employee’s favor (and such suspension shall not be
deemed a termination of employment for the purpose of this Agreement unless and
until a judgment is rendered against Employee or Employee enters a plea of
guilty or nolo contendre), at which time Employee shall be reinstated in full
and shall be paid all suspended compensation normally payable during such
suspension period;

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

8



--------------------------------------------------------------------------------

(iii) Employee’s gross negligence or gross dereliction of duty in the
performance of her obligations under this Agreement, except those obligations
set forth in Section 8 (Nondisclosure of Confidential Information), Section 9
(Covenants Against Competition), or Section 14 (Contractual Obligations to
Former Employers), which continues after written notice from Employer and a
thirty (30) day period to cure, provided however, that if the violation is one
which by its nature is incapable of being cured, written notice of the violation
to the Employee will establish “Cause” under this definition;

(iv) Employee’s having breached the provisions of Section 8 (Nondisclosure of
Confidential Information), Section 9 (Covenants Against Competition), or
Section 14 (Contractual Obligations to Former Employers) hereof;

(v) Employee’s habitual use of alcohol interfering with the performance of the
Employee’s obligations under this Agreement, or use of illegal drug(s);

(vi) the violation by Employee of a written policy of Company applicable to all
Company Employees and/or which has been disclosed to Employee by Company,
including but not limited to the Company’s Code of Ethics, which violation
continues for thirty (30) days after written notice of violation from Company to
Employee, provided however, that if the violation is one which by its nature is
incapable of being cured, written notice of the violation to the Employee will
establish “Cause” under this definition; or

(vii) the conversion, wrongful disclosure or misappropriation by Employee of
(1) intellectual property of the Company as to which the Company has
demonstrated to Employee reasonable efforts to maintain confidentiality or
(2) of other property of the Company, including material violations of Section 8
(Nondisclosure of Confidential Information), Section 9 (Covenants Against
Competition) or Section 14 (Contractual Obligations to Former Employers) hereof.

(d) Termination by Employee for Convenience. During the Term of this Agreement,
Employee may terminate this Agreement and her employment for convenience upon
not less than sixty (60) days’ prior written notice to the Company.

(e) Termination by Company for Convenience. During the Term of this Agreement,
Company may terminate this Agreement and Employee’s employment for convenience
upon not less than sixty (60) days’ prior written notice to Employee.

(f) Non-renewal of Agreement by Company. After the initial three (3) year term
and after any successive term, this Agreement and the Employee’s employment will
not automatically renew for successive one (1) year terms if the Company gives
written notice of such non-renewal upon not less than sixty (60) days’ prior
written notice to the Employee.

(g) Non-renewal of Agreement by Employee. After the initial three (3) year term
and after any successive term, this Agreement and the Employee’s employment will
not automatically renew for successive one (1) year terms if the Employee gives
written notice of such non-renewal upon not less than sixty (60) days’ prior
written notice to the Company.

(h) Termination by Company in Connection with Change in Control. This Agreement
and Employee’s employment will be deemed terminated in connection with a “Change
in Control” (as defined below) if at the effective time of, or any time within
eighteen (18) months following, a Change in Control, either: (i) Employer
terminates Employee’s employment pursuant to Section 13(e) (Termination by
Company for Convenience) or Section 13(f) (Non-renewal of Agreement by Company),
or (ii) Employee terminates Employee’s employment pursuant to Section 13(b)
(Termination by Employee for Good Reason). “Change in Control” means the
occurrence of any of the events set forth in any one of the following
paragraphs:

(i) The Company is merged or consolidated or reorganized into or with another
company or other legal entity, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the then
outstanding securities of such resulting company or entity immediately after
such transaction is held directly or indirectly in the aggregate by the holders
of voting securities of the Company immediately prior to such transaction,
including voting securities issuable upon the exercise or conversion of options,
warrants or other securities or rights; or

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

9



--------------------------------------------------------------------------------

(ii) The Company sells or otherwise transfers all or substantially all of its
assets to another company or other legal entity, and as a result of such sale or
other transfer of assets, less than a majority of the combined voting power of
the then outstanding securities of such company or other entity immediately
after such sale or transfer is held directly or indirectly in the aggregate by
the holders of voting securities of the Company immediately prior to such sale
or transfer, including voting securities issuable upon exercise or conversion of
options, warrants or other securities or rights; or

(iii) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

(iv) An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding shares (“Outstanding Company Stock”), or the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Company Voting
Securities”), excluding, however, the following: (A) any acquisition directly
from the Company other than the acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (B) any acquisition by the Company or any of its
subsidiaries, or (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries; or

(v) Approval by the Board of Directors of the Company of a resolution that a
Change in Control has occurred.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred (A) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the recordholders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, or (B) upon
conversion of the Company’s Series A Convertible Preferred Stock or the exercise
of the common stock warrants issued in connection therewith.

(i) Accrued Salary and Benefits. Upon the termination or non-renewal of this
Agreement and Employee’s employment, accrued salary and benefits will be paid as
follows when the termination or non-renewal occurs for the following reasons:

(i) in the event of a termination because of the death or disability of Employee
as set forth in Section 13(a), the Employee shall be entitled to receive when
otherwise payable, all salary earned but unpaid as of the date of termination;
any unpaid reimbursable expenses outstanding as of such date; and any benefits
to which the Employee or her beneficiaries may be entitled under the plans and
programs described in Sections 3(b) and (d) hereof as determined in accordance
with the terms of such plans and programs;

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

10



--------------------------------------------------------------------------------

(ii) in the event of a termination by Employee for Good Reason as set forth in
Section 13(b), or by the Company for Convenience as set forth in Section 13(e),
the Employee shall be entitled to receive when otherwise payable, all salary
earned but unpaid as of the date of termination; any unpaid reimbursable
expenses outstanding as of such date; any benefits to which the Employee or her
beneficiaries may be entitled under the plans and programs described in Sections
3(b) and (d) hereof as determined in accordance with the terms of such plans and
programs; and one hundred seventy-five (175%) percent of Employee’s Base Salary,
less required withholdings and deductions, paid in equal monthly installments
for twelve (12) months beginning the month following the date of termination;

(iii) in the event of a termination by Company for Cause as set forth in
Section 13(c), or by Employee for Convenience as set forth in Section 13(d), the
Employee shall be entitled to receive when otherwise payable, all salary earned
but unpaid as of the date of termination; any unpaid reimbursable expenses
outstanding as of such date; and any benefits to which the Employee or her
beneficiaries may be entitled under the plans and programs described in Sections
3(b) and (d) hereof as determined in accordance with the terms of such plans and
programs;

(iv) in the event of a non-renewal of the Agreement by Company as set forth in
Section 13(f), the Employee shall be entitled to receive when otherwise payable,
all salary earned but unpaid as of the date of termination; any unpaid
reimbursable expenses outstanding as of such date; any benefits to which the
Employee or her beneficiaries may be entitled under the plans and programs
described in Sections 3(b) and (d) hereof as determined in accordance with the
terms of such plans and programs; and one hundred seventy-five (175%) percent of
Employee’s Base Salary, less required withholdings and deductions, paid in equal
monthly installments for twelve (12) months beginning the month following the
date of termination;

(v) in the event of a non-renewal of the Agreement by Employee as set forth in
Section 13(g), the Employee shall be entitled to receive when otherwise payable,
all salary earned but unpaid as of the date of termination; any unpaid
reimbursable expenses outstanding as of such date; any benefits to which the
Employee or her beneficiaries may be entitled under the plans and programs
described in Sections 3(b) and (d) hereof as determined in accordance with the
terms of such plans and programs; seventy-five (75%) percent of Employee’s Base
Salary, less required withholdings and deductions, paid in equal monthly
installments for twelve (12) months beginning the month following the date of
termination; or

(vi) in the event of a termination of the Agreement in connection with a Change
in Control as set forth in Section 13(h), the Employee shall be entitled to
receive when otherwise payable, all salary earned but unpaid as of the date of
termination; any unpaid reimbursable expenses outstanding as of such date; any
benefits to which the Employee or her beneficiaries may be entitled under the
plans and programs described in Sections 3(b) and (d) hereof as determined in
accordance with the terms of such plans and programs; and two hundred
seventy-five (275%) percent of Employee’s Base Salary, less required
withholdings and deductions, paid in equal monthly installments for twelve
(12) months beginning the month following the date of termination.

(j) Survival. The provisions of Sections 6 (Company Records and Property), 8
(Nondisclosure of Confidential Information), 9 (Covenants Against Competition),
10 (Reasonableness of Restrictions), 11 (Inventions and Non-Disclosure), 12
(Remedies), 14 (Contractual Obligations to Former Employers), 15 (Arbitration),
and 16 (Miscellaneous) hereof, and any other provisions hereof which by their
nature should survive, shall survive any termination of this Agreement.

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

11



--------------------------------------------------------------------------------

14. Contractual Obligations to Former Employers. Employee represents and
warrants to Company that (a) Employee has not previously assumed or undertaken
any obligation to any person, firm, corporation or other business entity
inconsistent with Employee’s employment by Company or the performance of
Employee’s duties and responsibilities as an employee of Company; (b) Employee’s
employment by Company does not violate any previous employment agreement or
other contractual obligation of Employee in any way; (c) Employee has not and
will not bring with Employee to Company, or use in the performance of Employee’s
duties and responsibilities as an employee of Company, any materials, documents
or proprietary information of a former employer that are not generally available
to the public, unless Employee has obtained express, written authorization from
such former employer to do so; and (d) Employee has delivered to Company a true
and correct copy of any employment, confidentiality, noncompetition,
nonsolicitation, or similar agreement to which Employee is a party with any such
former employer that remains or may remain in effect as of the date of this
Agreement. Employee hereby agrees to indemnify, defend, and hold harmless
Company from and against any and all claims, demands, losses, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees) asserted against or incurred by Company, which arise directly or
indirectly from, as a result of, or in connection with the non-fulfillment or
breach of any of the representations and warranties contained in this
Section 14.

15. Agreement to Arbitrate. Except as otherwise provided in paragraphs 12 or
15(a), the Company and Employee hereby consent to the resolution by private,
binding arbitration (not conducted by or through the American Arbitration
Association or any similar body) of all claims or controversies for which a
court otherwise would be authorized by law to grant relief, in any way arising
out of, relating to, or associated with the Employee’s employment with or
termination from the Company (“Claims”) in accordance with the provisions of the
South Carolina Uniform Arbitration Act, S.C. Code Ann. § 15-48-10 et seq., and
the Federal Arbitration Act, 9 U.S.C. § 1 et seq. This clause shall apply to any
claim or controversy that the Company may have against the Employee or that the
Employee may have against the Company or against its officers, directors,
employees, or agents in their capacity as such or otherwise. The Claims covered
by this Agreement to Arbitrate include, but are not limited to, Claims for wages
or other compensation due; Claims for breach of any contract or covenant,
express or implied, except as is excluded in the following paragraph; tort
Claims, Claims for wrongful discharge, Claims for discrimination including, but
not limited to, discrimination based on race, sex, gender, sexual harassment,
religion, national origin, age, marital status, handicap, disability, or medical
condition; Claims for benefits, except as excluded in the following paragraph;
and any Claims for violation of any federal, state, or other governmental
constitution, statute, ordinance, or regulation.

(a) This Agreement to Arbitrate does not apply to or cover Claims for workers
compensation benefits or compensation; Claims for unemployment compensation
benefits; any Claim of any insured or beneficiary under any insurance policy or
annuity contract; Claims by the Company for injunctive and/or other equitable
relief for unfair competition, breach of Employee’s covenants not to compete,
and/or the use and/or unauthorized disclosure of confidential information, which
may be asserted at the option of the Company in arbitration or in litigation in
federal or state court; and Claims based upon any pension or benefit plan that
contains an arbitration or other non-judicial dispute resolution procedure, in
which such case the provision of such plan shall apply.

(b) Any arbitration brought under this Agreement shall be commenced by a party
with the serving of a demand for arbitration on the other party. Such private
arbitration shall be binding and conducted in accordance with the National Rules
for the Resolution of Employment Disputes in effect at the time the arbitration
is commenced as published by the American Arbitration Association. Each party
agrees that it or she will pay its or her share of costs and its or her own
attorney’s fees.

(c) The arbitration shall be conducted in Greenville, South Carolina, before an
arbitrator selected in accordance with the above AAA Rules. The decision of the
arbitrator shall be final and binding.

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

12



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Recitals Part of Agreement. The recitals on the first page of this Agreement
are incorporated herein and made a part of hereof with the same force and effect
as if same were herein repeated fully and at length.

(b) Notices. Any notices to be given hereunder by either party to the other
shall be in writing and may be effected either by personal delivery, private
courier, or certified mail, postage prepaid with return receipt requested.
Mailed notices shall be addressed to the parties at the addresses set forth
below, but each party may change his or its address by written notice in
accordance with this Section 16(b). Notices delivered personally shall be deemed
communicated as of actual receipt. Private courier deliveries or mailed notices
shall be deemed communicated as of delivery to a private courier or mailing.

 

If to Company:    Computer Software Innovations, Inc.    1661 East Main Street,
Suite A    Easley, South Carolina 29642    Attention: David B. Dechant, Chief
Financial Officer    With a copy to:    William L. Pitman, Esq.    Smith Moore
Leatherwood LLP    300 East McBee Avenue, Suite 500    Greenville, SC 29601
If to Employee:    Nancy K. Hedrick    or such other address as provided by
Employee.

(c) No Waiver. A party’s failure to insist on compliance or enforcement of any
provision of this Agreement shall not affect the validity or enforceability or
constitute a waiver of any rights or remedies such party may have under this
Agreement.

(d) Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors, and assigns; provided, however, that the rights and benefits of
Employee under this Agreement shall not be assigned by Employee without prior
written consent of Company. Company shall have the right to assign its rights
and benefits under this Agreement without Employee’s consent.

(e) Amendment. This Agreement may be amended at any time by mutual consent of
the parties hereto, with any such amendment to be invalid unless in writing and
signed by Company and Employee.

(f) Governing Law and Venue. This Agreement shall in all respects be subject to
and governed by the laws of the State of South Carolina, without reference to
its conflicts of law rules. All disputes or claims arising under the Agreement,
which are not resolved by arbitration, shall be filed and resolved by a federal
or state court in Greenville County, South Carolina. The parties agree to the
jurisdiction and venue of the federal or state courts of Greenville County,
South Carolina for resolution of any disputes or claims arising under this
Agreement which are not resolved by arbitration.

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

13



--------------------------------------------------------------------------------

(g) Severability. The invalidity or unenforceability of any provision in this
Agreement shall not in any way affect the validity or enforceability of any
other provision and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision had never been in this Agreement.

(h) Headings. The Section headings are for convenience only and shall not affect
the meaning of the provisions contained in this Agreement.

(i) Counterparts. This Agreement may be executed by either of the parties hereto
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

(j) Entire Agreement. This Agreement and any Exhibits attached hereto (all of
which are incorporated herein by reference) constitute the entire agreement and
understanding by and between Employee and Company with respect to the subject
matter hereof and supersede all prior oral or written communications, proposals,
representations, warranties, covenants, understandings or agreements between
Employee and Company relating to the subject matter of this Agreement.

THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND HAVE THIS AGREEMENT REVIEWED BY AN
ATTORNEY/LAWYER PRIOR TO ITS EXECUTION HAS BEEN MADE AVAILABLE TO EMPLOYEE.
EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE TERMS OF THIS
AGREEMENT.

IN WITNESS WHEREOF, Company and Employee have duly executed this Agreement as of
the day and year first above written.

 

COMPUTER SOFTWARE INNOVATIONS, INC. By:  

/s/ David B. Dechant

  David B. Dechant   Chief Financial Officer EMPLOYEE

/s/ Nancy K. Hedrick

Nancy K. Hedrick

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

14



--------------------------------------------------------------------------------

EXHIBIT A

NONQUALIFIED STOCK OPTION AGREEMENT

WHEREAS, Nancy K. Hedrick (“Optionee”) is an employee of Computer Software
Innovations, Inc. (the “Company”); and

WHEREAS, the execution of a stock option agreement in the form hereof (this
“Agreement”) has been authorized to establish and evidence the principal terms
and conditions applicable to an option grant described in Optionee’s Employment
Agreement with the Company dated March 1, 2009 and made to Optionee on
                         , 2009 (“Date of Grant”) pursuant to authorization by a
resolution of the Compensation Committee of the Company’s Board of Directors
(the “Committee”) that was duly adopted on                          , 2009; and

WHEREAS, the option granted to Optionee by resolution of the Committee, on the
terms set forth herein, is intended to be a nonqualified stock option and shall
not be treated as an “incentive stock option” within the meaning of that term
under Section 422 of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, pursuant to the Company’s 2005 Incentive Compensation Plan, as
in effect on the date hereof (the “Plan”), and subject to the terms and
conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby grants to Optionee a nonqualified stock option (the “Option”) to
purchase 50,000 shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”), at an exercise price per share of Common Stock equal to
$            , such price being the Common Stock’s fair market value on the Date
of Grant, as such value is determined pursuant to the terms of the Plan (the
“Option Price”).

1. Vesting of Option. (a) Unless terminated as hereinafter provided, the Option
shall become exercisable (or “vest”) with respect to all shares of Common Stock
covered hereby on March 1, 2010, so long as Optionee remains in the continuous
employ of the Company prior to such vesting date.

(b) Notwithstanding the provisions of Section 1(a), the Option shall become
immediately and fully exercisable if Optionee (i) dies or becomes disabled
(within the meaning of Code Section 22(e)(3)) while in the employ of the Company
or (ii) retires from employment with the Company at or after age 65 or at an
earlier age with the Committee’s consent.

(c) To the extent that the Option shall have become exercisable in accordance
with the terms of this Section 1, it may be exercised in whole or in part from
time to time thereafter.

2. Termination of Option. The Option shall terminate automatically and without
further notice on the earliest of the following dates:

 

  (a) Ninety days after the date on which Optionee ceases to be an employee of
the Company for any reason other than death or disability or retirement at or
after age 65 or at an earlier age with the Committee’s consent;

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

15



--------------------------------------------------------------------------------

  (b) One year after the date on which Optionee ceases to be an employee of the
Company by reason of death or disability or retirement at or after age 65 or at
an earlier age with the Committee’s consent; or

 

  (c) Ten years after the Date of Grant;

provided, however, that if Optionee commits an act that the Committee determines
to have been intentionally committed and detrimental to the interests of any of
the Company or a subsidiary of the Company and such act was determined by the
Committee to have violated either applicable law or the Company’s code of
ethics, then the Option shall terminate on the date of those determinations
notwithstanding any of the foregoing provisions of this Section 2.

3. Payment of Option Price and Tax Withholding. The Option Price and any
required tax withholding shall be payable (a) in cash in the form of currency,
check or other cash equivalent acceptable to the Company; (b) for only the
Option Price, by actual or constructive transfer to the Company of
non-forfeitable, non-restricted shares of Common Stock that have been owned by
Optionee for at least six months prior to the date of exercise; or (c) by any
combination of the payment methods described in these Sections 3(a) and 3(b).
Non-forfeitable, non-restricted shares of Common Stock that are transferred by
Optionee in payment of all or any part of the Option Price shall be valued on
the basis of their fair market value as of the day preceding the exercise date,
as such value is determined pursuant to the Plan. The requirement of payment in
cash shall be deemed satisfied if Optionee makes arrangements satisfactory to
the Company with a broker that is a member of the National Association of
Securities Dealers, Inc. (or any such successor organization) to sell a
sufficient number of shares of Common Stock, which are being purchased pursuant
to the exercise, so that the net proceeds of the sale transaction will at least
equal the amount of the aggregate Option Price and tax withholding, and pursuant
to which the broker undertakes to deliver to the Company the amount of the
aggregate Option Price and tax withholding not later than the date on which the
sale transaction will settle in the ordinary course of business.

4. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable United States federal and state securities laws, as well as
foreign laws, where applicable; provided, however, notwithstanding any other
provision of this agreement, the Option shall not be exercisable if the exercise
thereof would result in a violation of any such law.

5. Transferability and Exercisability. Neither the Option nor any interest
therein may be transferred by Optionee except by will, by the laws of descent
and distribution, or as otherwise permitted by the Plan. Except as otherwise
permitted by the Plan, the Option

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

16



--------------------------------------------------------------------------------

may not be exercised during Optionee’s lifetime except by Optionee or, in the
event of Optionee’s legal incapacity, by Optionee’s guardian or legal
representative acting on Optionee’s behalf in a fiduciary capacity under state
law and court supervision.

6. Adjustments. The Committee shall make any adjustments in the Option Price and
the number or kind of shares of stock or other securities covered by the Option
that the Committee determines to be equitably required in order to prevent any
dilution or expansion of Optionee’s rights under this Agreement that otherwise
would result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the Company’s capital structure; (b) merger,
consolidation, separation, reorganization or partial or complete liquidation
involving the Company; or (c) other transaction or event having an effect
similar to any of those referred to in these Sections 6(a) or 6(b).

7. Withholding Taxes. If the Company is required to withhold any United States
federal, state, local or foreign income, social or other tax in connection with
any exercise of the Option, Optionee shall pay the tax or make provisions
satisfactory to the Company for the payment thereof concurrent with the payment
of the Option Price.

8. Right to Terminate Employment and Adjust Compensation. No provision of this
Agreement shall limit in any way whatsoever any right that the Company may
otherwise have to terminate the employment or to adjust the compensation of
Optionee at any time.

9. Relation to Other Benefits. Any economic or other benefit to Optionee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which Optionee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company, and it shall
not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering the Company’s employees.

10. Amendments. Any amendment to the Plan effected after the date hereof shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable hereto; provided, however, that no such amendment shall adversely
affect Optionee’s rights with respect to the Option without Optionee’s consent.

11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

12. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

17



--------------------------------------------------------------------------------

13. Capitalized Terms. Capitalized terms that are used but not defined herein
shall have the definitions as set forth in the Plan.

14. Data Privacy Consent. As a condition of the grant of the Option, Optionee
consents to the collection, use and transfer of personal data as described in
this Section 14. Optionee understands that the Company holds certain personal
information about Optionee, including Optionee’s name, home address and
telephone number, date of birth, social security or identity number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Optionee’s
favor, for the purpose of managing and administering the Plan (“Data”). Optionee
further understands that the Company or its subsidiaries will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of Optionee’s participation in the Plan, and that
the Company or its subsidiaries may each further transfer Data to any third
party assisting the Company in the implementation, administration and management
of the Plan. Optionee understands that these third party recipients may be
located in the European Economic Area, or elsewhere, such as the United States
or Asia. Optionee authorizes these third party recipients to receive, possess,
use, retain and transfer the Data in electronic or other form, for the purpose
of implementing, administering and managing Optionee’s participation in the
Plan, including upon any requisite transfer to a broker or other third party
with whom Optionee may elect to deposit any shares of stock acquired upon
exercise of the Option, such Data as may be required for the administration of
the Plan or the subsequent holding of shares of stock on Optionee’s behalf.

15. Notice. Any notice or other communication given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

 

If to the Company:    Computer Software Innovations, Inc.    Attn: David B.
Dechant    Chief Financial Officer    Computer Software Innovations, Inc.    900
East Main Street, Suite T    Easley, SC 29640    Telephone: (864) 770-2704   
Facsimile: (864) 770-2804    E-mail: ddechant@csioutfitters.com If to Optionee:
   Nancy K. Hedrick    Chief Executive Officer    Computer Software Innovations,
Inc.    900 East Main Street, Suite T    Easley, SC 29640    Telephone:
(864) 770-2708    Facsimile: (864) 770-2808    E-mail:
nhedrick@csioutfitters.com

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

18



--------------------------------------------------------------------------------

Any such notice shall be deemed to have been given (a) three (3) days following
the date of postmark, in the case of notice by mail, or (b) on the date of
delivery, if delivered in person.

16. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provisions hereof may entitle the Optionee to a fractional share such
fraction shall be disregarded.

17. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

18. Optionee Bound by the Plan. Optionee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all of the terms and conditions thereof.

[SIGNATURES ON FOLLOWING PAGE]

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf.

 

COMPUTER SOFTWARE INNOVATIONS, INC. By:  

 

  David B. Dechant Its:   Chief Financial Officer Date:  

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions of this Agreement.

 

NANCY HEDRICK

 

Optionee Signature Date:

 

          

/s/ N.K.H.

          

N.K.H.

(initial)

20